DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 11/17/2020.

Response to Arguments
3.	Applicant's arguments, filed January 19, 2021, with respect to the 103 rejection have
been fully considered and are persuasive.
Applicant argues, the applied references fail to disclose or to have rendered obvious Applicant's claimed "controller that causes the display pixels to emit light based upon the display image data to form the three-dimensional image, wherein ... the three-dimensional image includes a first position at which light from a first display pixel disposed corresponding to a first display micro-lens among the plurality of display micro-lenses and light from a second display pixel disposed corresponding to a second display micro-lens among the plurality of display micro-lenses intersect and a second position at which light from a third display pixel disposed corresponding to the first micro-lens and light from a fourth display pixel disposed corresponding to the second display micro-lens intersect, and a first distance between the first position and the display micro-lenses is different from a second distance between the second position and the display micro-lenses" as recited in amended independent claim 4. For Fig. 6 of Son et al. to disclose the three-dimensional image of Applicant's claim 4, it would be necessary to dispose one common micro-lens through which light from the S0 and S4 passes, and another common micro-lens through which light from the S1 and S3 passes. However, in Son et al., a micro-lens is 
In reply, the Examiner agrees.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 4-6 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 4 the prior arts of record teach:
Yamamoto et al. (US-2010/0045844-A1), teaches an image display device (Fig.1 and ¶0030), comprising: an input unit (Fig.1: an image pickup device 13) into which a plurality of image signals are inputted, the image signals being outputted from a plurality of image capturing pixels that are disposed in correspondence to a plurality of image capturing micro-lenses, each of the image capturing pixels receiving light passed through a corresponding one of the image capturing micro-lenses (Fig.1; ¶0006; ¶0012; ¶0034); a plurality of display micro-lenses (¶0009; ¶0071); a plurality of display pixels that emit light to the display micro-lenses, the plurality of display pixels being disposed in correspondence to the plurality of display micro-lenses (¶0006; ¶0009; ¶0067); generator that generates display image data, based upon the plurality of image signals inputted into the input unit (Fig. 2; 5A-B and ¶0020; ¶0012; ¶0014; ¶0042); and controller that causes the display pixel to emit light based upon the display image data (Fig. 1 
Son et al. (US-2002/0008674-A1), teaches the image includes a first position at which light from a first display pixel corresponding to a first display micro-lens among the plurality of display micro-lenses (as micro-lens shown in Fig. 8) and light from a second display pixel  corresponding to a second display micro-lens among the plurality of display micro-lenses (as micro-lens shown in Fig. 8) intersect and a second position at which light from a third display pixel and light from a fourth display pixel intersect (Fig. 6 suggests lights (point light sources S0, S1, S2, S3, S4) from the display pixels corresponding to the display micro-lens among the plurality of display micro-lenses (as shown in Fig. 8). Fig. 6 below further suggests the intersection of S0 and S1 at point 57 and S3 and S4 at point 51 thereby forming a three-dimensional image (stereoscopic image lines 52, 53, 54 and 55 which are formed by the two point light sources between which two point light sources are inserted); ¶0002; ¶0046), and a first distance between the first position and the display micro-lenses is different from a second distance between the second position and the display micro-lenses (Fig. 6).
Utagawa (US-2009/0140131-A1), teaches in a case that a number of the image capturing pixels disposed in correspondence to the image capturing micro-lenses is different from a number of the display pixels disposed in correspondence to the display micro-lenses (Fig. 1 and ¶0054-; Fig 4 and ¶0060-0062), the generator generates the display image data so that a number of the image signals matches the number of the display pixels (Fig. 1 and ¶0054-0055; Fig. 9 and ¶0054-0055 and ¶0102-0105).
Krijn et al. (US-2010/0165221-A1), teaches the predetermined display pixel being disposed at a same position relative to a central position of the display micro-lenses as a position of a 
When considering Claim 4 as a whole, however, the combination of prior art does not teach the limitation of "controller that causes the display pixels to emit light based upon the display image data to form the three-dimensional image, wherein ... the three-dimensional image includes a first position at which light from a first display pixel disposed corresponding to a first display micro-lens among the plurality of display micro-lenses and light from a second display pixel disposed corresponding to a second display micro-lens among the plurality of display micro-lenses intersect and a second position at which light from a third display pixel disposed corresponding to the first micro-lens and light from a fourth display pixel disposed corresponding to the second display micro-lens intersect, and a first distance between the first position and the display micro-lenses is different from a second distance between the second position and the display micro-lenses." as recited by amended independent claim 4 (emphasis added) as described in the specification at figures 8A-8B and at least at paragraphs 46, 81-86, 88, 95, 99.
Therefore, in the context of claim 4 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 4 is allowable.
The remaining dependent claims depend directly or indirectly from allowable independent claim, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619